DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 8–14 is/are pending.
Claim(s) 1–7 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 03 May 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 8–14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the one of the two screen-printed seals" in lines 6–7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the two catalyzed gas diffusion layers" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9–13 are directly dependent from claim 8 and include all the limitations of claim 8. Therefore, claims 7–13 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the method of claim 8" and includes all the limitations of claim 8. Therefore, claim 14 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 8–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al. (US 2008/0105354 A1, hereinafter James).
Regarding claim 8, James discloses a method for manufacturing a membrane electrode assembly for a fuel cell (Fig. 1, [0020]), comprising elements including a membrane (28), two 
applying one of the two seals (see adhesive, [0025]) to each of the two reinforcers (30, 32, 34, 36) using screen printing (see silkscreen, [0031]);
thermally bonding one of the two reinforcers (30, 32, 34, 36) bearing the one of the two screen-printed seals to each of the two faces of the membrane (28, [0025]);
applying the catalytic chemical element (24, 26) to each of the two gas diffusion layers (20, 22, [0022]); and
thermally bonding one of the two catalyzed gas diffusion layers (see CCDM, [0024]) to each of the two faces of the membrane (28) bearing the one of the two reinforcers (30, 32, 34, 36) and the one of the two screen-printed seal (Fig. 1, [0007]),
wherein the elements are held on a support by suction during at least some of the steps of the method (see vacuum force, [0035]).
Regarding claim 9, James discloses all claim limitations set forth above and further discloses a method:
wherein the applying the catalytic chemical element step is performed using a direct-deposition method selected from the group consisting of flexography, screen printing and coating (see CCDM-MEA, [0030]).
Regarding claim 10
wherein the applying the catalytic chemical element step further comprises a step of drying the catalytic chemical element (see US 6,277,513 B1, [0004]).
Swathirajan (US 6,277,513 B1), which is incorporated entirely into James, discloses applying a catalytic chemical element step comprises a step of drying the catalyst (C9/L17–45).
Regarding claim 11, James discloses all claim limitations set forth above and further discloses a method:
wherein the applying one of the two seals step comprises a step of drying of the one of the two seals (see adhesive, [0031]).
Regarding claim 12, James discloses all claim limitations set forth above and further discloses a method:
wherein the applying one of the two seals step comprises a step of inspecting the quality of the one of the two seals (Fig. 3, [0035]).
Regarding claim 13, James discloses all claim limitations set forth above and further discloses a method:
wherein the thermally bonding steps are performed at a temperature between 100° C and 150° C (see US 6,277,513 B1, [0004]).
Swathirajan (US 6,277,513 B1), which is incorporated entirely into James, discloses thermally bonding steps are performed at a temperature between 100° C and 150° C (C9/L17–45).
Regarding claim 14
a circuit allowing a carriage (Fig. 3, [0035]), on which is installed a mold made up of porous metal segments (see platen, [0035]), to be moved from one manufacturing workstation to another,
each workstation allowing implementation of at least one step according to a method for manufacturing a membrane electrode assembly for a fuel cell (Fig. 1, [0020]), comprising elements including a membrane (28), two reinforcers (30, 32, 34, 36), two seals (see adhesive, [0025]), gas diffusion layers (20, 22) and a catalyst (24, 26),
the method comprising the following steps applying one of the two seals (see adhesive, [0025]) to each of the two reinforcers (30, 32, 34, 36) using screen printing (see silkscreen, [0031]); thermally bonding one of the two reinforcers (30, 32, 34, 36) bearing the one of the two screen-printed seals to each of the two faces of the membrane (28, [0025]); applying the catalytic chemical element (24, 26) to each of the two gas diffusion layers (20, 22, [0022]); and thermally bonding one of the two catalyzed gas diffusion layers (see CCDM, [0024]) to each of the two faces of the membrane (28) bearing the one of the two reinforcers (30, 32, 34, 36) and the one of the two screen-printed seal (Fig. 1, [0007]), wherein the elements are held on a support by suction during at least some of the steps of the method (see vacuum force, [0035]).

Response to Arguments
Applicant's arguments filed 03 May 2021 have been fully considered but they are not persuasive.

Applicants argue James does not disclose or suggest that the PSA functions as a seal (P12/¶2). The claims place no limitations on the material of the seals. The instant application does not describe the material used for the seals. James discloses the adhesive applied to the subgaskets is made of a silicone pressure sensitive adhesive or an acrylic pressure sensitive adhesive (e.g., [0032]). Silicone adhesives and acrylic adhesives are known in fuel cell art as functioning as a seal (e.g., [0046] of US 2004/0209153 A1 to Peled, [0058] of US 2013/0122394 A1 to Shintani, [0082] of US 2013/0157164 A1 to Yamauchi, [0095] of US 2014/0120452 A1 to Yamauchi). Further, James discloses the subgasket, on which the PSA is disposed, is impermeable to reactants and prevents reactants from crossing the subgasket. If the adhesive did not have a sealing quality, the gasket would not function as described. One skilled in the art would clearly understand based on the materials of the PSA and the function of the subgasket, the adhesive functions as a seal. Therefore, James discloses and suggest the PSA functions as a seal.
Applicants argue James discloses a separate set of seals 16, 18 exists that is distinguishable from the PSA (P12/¶2). It is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue the seals 16, 18 are not applied to each and every subgasket 30, 32, 34, 36 (P12/¶2). The adhesive silkscreened on the surface of the subgasket opposite the face upon which the seals 16, 18 correspond to the claimed seal as detailed above. The adhesive silkscreened on the subgasket is applied to each and every subgasket 30, 32, 34, 36 (e.g., [0031]). Therefore, the adhesive that corresponds to the claimed seal are applied to each and every subgasket 30, 32, 34, 36.
Applicants argue James is directed to applying the subgaskets to the CCM or CCDM where the CCDM already comprises catalyzed gas diffusion layers (P12/¶3). James discloses, when using a CCDM (i.e., catalyst coated diffusion media), the subgasket is attached to the membrane underneath the catalyst (see CCDM-MEA, [0024]). In order for the subgasket to be attached to the membrane underneath the catalyst, the subgasket must be applied to the membrane prior to the catalyst coated diffusion media. Therefore, James discloses the subgasket is applied to the membrane before the catalyst coated diffusion media is bonded to the membrane.
Applicants argue the catalyzed gas diffusion layers in James are applied to the membrane prior to the subgaskets being applied to the CCDM assembly (P13/¶1). James discloses, when using a CCDM, the subgasket is attached to the membrane underneath the catalyst (see CCDM-MEA, [0024]). In order for the subgasket to be attached to the membrane underneath the catalyst, the subgasket must be applied to the membrane prior to the catalyst coated diffusion media. 
Applicants argue James does not disclose or suggest that the reinforcers are applied to the faces of the membrane prior to the catalyzed gas diffusion layers being applied to the faces of the membrane (P13/¶1). James discloses, when using a CCDM, the subgasket is attached to the membrane underneath the catalyst (see CCDM-MEA, [0024]). In order for the subgasket to be attached to the membrane underneath the catalyst, the subgasket must be applied to the membrane prior to the catalyst coated diffusion media. Therefore, James discloses and suggests that the reinforcers are applied to the faces of the membrane prior to the catalyzed gas diffusion layers being applied to the faces of the membrane.
James teaches away from applying the reinforcers to the faces of the membrane prior to applying the catalyzed gas diffusion layers to the faces of the membrane (P13/¶2). James discloses, when using a CCDM, the subgasket is attached to the membrane underneath the catalyst (see CCDM-MEA, [0024]). In order for the subgasket to be attached to the membrane underneath the catalyst, the subgasket must be applied to the membrane prior to the catalyst coated diffusion media. Therefore, James does not teach away from applying the reinforcers to the faces of the membrane prior to applying the catalyzed gas diffusion layers to the faces of the membrane.
Applicants argue one skilled in the art would recognize that James strongly suggests the application of reinforcers after the application of catalyzed gas diffusion layers (P13/¶2). James discloses, when using a CCDM, the subgasket is attached to the membrane underneath the catalyst (see CCDM-MEA, [0024]). In order for the subgasket to be attached to the membrane underneath the catalyst, the subgasket must be applied to the membrane prior to the catalyst 
Applicants argue claims 9–14 are novel and obvious because they depend from claim 8 (P13/¶3). Claim 8 is not allowable as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725